DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1:  

Claim 1: A data transmission system comprising: 

a first memory; 

a second memory; 

a third memory; and 

a memory controller comprising: 

10a first channel control module coupled to the first memory and the second memory, and configured to transmit a first set of data between the first memory and the second memory, and transmit a first switch signal after the first set of data is transmitted; and 

a second channel control module coupled to the first channel control 15module, the first memory, and the third memory, and configured to transmit a second set of data between the first memory and the third memory after the second channel control module receives receiving the first switch signal from the first channel control module.

Further, the combination of the set forth limitations with all the other limitations in the respective independent claim 1 is not obvious.  Applicant has argued this limitation on pages 8 and 9, of Applicant’s Remarks filed 1/24/2022. This limitation finds support in the specification on Figure 1. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183